By the Qow't

— Flanurau, J.
This is an appeal from the decision of Hon. A. G. Chatfield, acting as Trustee under the act of Congress of May 23, 1844, in relation to town sites, and the acts of the Legislature of Minnesota passed in pursuance thereof. The contest was about block No. 74 in the town of Sliakopee, in Scott county; and the only facts disclosed by the evidence are, that Holmes & Fuller were the original proprietors of the town; that they conveyed the block in dispute first to II. H. Spencer on the 28th of April, 1853, which deed was not recorded until the 2d of March, 1854; that Spencer conveyed to the Appellants on the 24th of February, 1854, which deed was recorded on the 9th of March of the same year; that Holmes & Fuller conveyed the same land to the Respondent on the 14th of October, 1853, which deed was recorded on the 15th of November, 1853. An attempt was made to impeach the consideration of this last mentioned deed, but failed.
It will be seen, then, that although the land was conveyed to the grantor of the Appellant Spencer, before it was conveyed to the Respondent, yet the deed of the Respondent was the first on record.
There is nothing in the case as it comes to us to show when the entry was made by the Trustee, whether before or after the several conveyances in question; but the argument of counsel on both sides assumes the conveyances to have all been made prior to the entry, and while the title to the land was in the ITnited_States, which Twill determine that point Éwitk us, *125and will fairly raise the question whether parties upon town sites prior to their entry by the Trustee, have sueh an interest in the land as will bring a conveyance of it within the operation of the recording acts.
In the absence of the facts showing what Holmes & Fuller had done on the land, we must give the stipulation that they were the “ original proprietors of the town ” such an interpretation as its words import. Proprietor is defined to mean “An owner, the person who has the legal right or exclusive title to anything, whether in possession or not.” We are bound to suppose that in order to have become the “ proprietors,” they had done all that the act of Congress contemplates, to acquire such an occupation as would entitle them in preference to any other persons to claim and receive the land from the Trustee. This is certainly an interest in the land, inchoate it is true, yet nevertheless valuable ; it is authorized by law, and laws are made to provide the means of perfecting it into a title in fee. It may be defended against all encroachments from persons not having a paramount right. It is more than a mere right to the possession, because it Contains the germ which will expand and ripen into a perfect title.
The recording act, Stats, of Minn., New Ed., p. 397, sec. 1, provides that “ conveyances of land or of any estate or interest therein may be made by deed,” &c. Section 21 provides that conveyances which shall not be recorded shall be void as against any subsquent purchaser in good faith and for a valuable consideration of the same real estate, whose conveyance shall be first recorded. And Section 30 provides that the term conveyance shall be construed to embrace every instrument in writing by which any estate or interest in real estate is created, aliened, mortgaged or assigned, or by which the title to real estate may be affected in law or equity, except, &c.
In deciding that a person who is an “ occupant ” within the meaning of the act of Congress so as to be a proper beneficiary under the trust, has such an interest in the land as is contemplated by the recording act, where the question arises between two parties who both claim under deeds from the same source, we purposely refrain from deciding any other point connected *126with, the question of occupancy or what constitutes it under that act, as it is unnecessary in this case, it being conceded by the stipulation that the grantors in both deeds were such occupants.
The Trustee decided the case correctly, and the decision should be affirmed.